Exhibit 10.17

 

Execution Version

 

CuriosityStream Inc.

 

Restricted Stock Agreement

 

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”), dated as of
October 14, 2020, is entered into by and between CuriosityStream Inc., a
Delaware corporation (the “Company”), and Software Acquisition Holdings LLC, a
Delaware limited liability company (the “Sponsor”).

 

WHEREAS, the Company and the Sponsor previously entered into that certain
Securities Subscription Agreement, dated as of June 25, 2019, pursuant to which
the Sponsor purchased an aggregate of 3,593,750 shares (the “Founder Shares”) of
the Company’s Class B common stock, par value $0.0001 per share (“Class B Common
Stock”), up to 468,750 of which were subject to forfeiture to the Company for no
consideration depending on the extent to which the underwriters of the Company’s
initial public offering exercised their over-allotment option;

 

WHEREAS, on November 19, 2019, the Company effected a 1.04-for-1 stock dividend,
for each share of Class B Common Stock outstanding, resulting in the Sponsor
holding an aggregate of 3,737,500 Founder Shares, up to 487,500 shares of which
were subject to forfeiture depending on the extent to which the underwriters of
the Company’s initial public offering exercised their over-allotment option;

 

WHEREAS, in connection with the Company’s initial public offering, the
underwriters of such offering fully exercised their over-allotment option,
resulting in the 487,500 Founder Shares no longer being subject to forfeiture;

 

WHEREAS, the Company has entered into that certain Agreement and Plan of Merger,
dated as of August 10, 2020 (the “Merger Agreement”), by and among the Company,
CS Merger Sub, Inc., a Delaware corporation and wholly owned subsidiary of the
Company (“Merger Sub”), Hendricks Factual Media LLC, a Delaware limited
liability company, (the “Majority Stockholder”), and CuriosityStream Inc., a
Delaware corporation (“CuriosityStream”), pursuant to which, among other things,
Merger Sub shall at the Effective Time (as defined in the Merger Agreement)
merge with and into CuriosityStream, with CuriosityStream surviving as a wholly
owned subsidiary of the Sponsor (the “Merger”);

 

WHEREAS, the Merger will constitute a “business combination” as defined in the
Company’s corporate charter and, as a result, the Company’s Class B Common Stock
will automatically convert into the Company’s Class A common stock, par value
$0.0001 (“Class A Common Stock”), upon the consummation of the Merger (the
“Conversion”); and

 

WHEREAS, in connection with the Merger, the Sponsor desires to subject 60% of
the Founder Shares (after giving effect to the Conversion) held by the Sponsor
as of immediately prior to the Effective Time to performance-based vesting
requirements as set forth herein.

 

NOW THEREFORE, for and in consideration of the premises and the covenants of the
parties contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, for themselves and their successors and assigns, hereby agree as
follows:

 



 



 

1. Restricted Shares.

 

(a) Restricted Shares. Effective as of the Effective Time, 2,242,500 Founder
Shares after giving effect to the Conversion (the “Restricted Shares”) shall be
subject to the terms and conditions set forth in this Agreement.

 

(b) Conditions. The Sponsor hereby (i) appoints the Company as the Sponsor’s
attorney-in-fact to take such actions as may be necessary or appropriate to
effectuate a transfer of the record ownership of any Restricted Shares that are
granted or forfeited hereunder, (ii) agrees to deliver to the Company, as a
precondition to the issuance of any certificate or certificates with respect to
any Restricted Shares granted hereunder, one or more stock powers, endorsed in
blank, with respect to such Restricted Shares, and (iii) agrees to sign such
other powers and take such other actions as the Company may reasonably request
to accomplish the transfer to the Company of any unvested Restricted Shares that
are forfeited hereunder.

 

2. Vesting of Restricted Shares.

 

(a) Vesting. If, as of any date following the Closing Date (as defined in the
Merger Agreement), the closing price of a share of Class A Common Stock (the
“Closing Share Price”) equals or exceeds the share price goals set forth below,
then the corresponding Restricted Shares set forth below will be deemed vested
as of the close of trading on such date of determination:

 

(i) One-third of the Restricted Shares (the “First Tranche Shares”) will vest if
the Closing Share Price is greater than or equal to $12.50;

 

(ii) One-third of the Restricted Shares (the “Second Tranche Shares”) (and, if
not already vested, all of the First Tranche Shares) will vest if the Closing
Share Price is greater than or equal to $14.00; and

 

(iii) One-third of the Restricted Shares (and, if not already vested, all of the
First Tranche Shares and Second Tranche Shares) will vest if the Closing Share
Price is greater than or equal to $15.50.

 

(b) Change in Control. Upon the occurrence of a Change in Control (as defined in
the Company’s 2020 Omnibus Incentive Plan as in effect on the Closing Date (the
“Plan”)), any unvested Restricted Shares shall become fully vested.

 

3. Issuance of Restricted Shares. The Restricted Shares shall be evidenced by a
stock certificate or by book-entry on the books and records of the Company, as
the Company may determine, in the Sponsor’s name. If a Restricted Share is
evidenced by a stock certificate, then during the period prior to the vesting of
the Restricted Share, such certificate may be issued to the Sponsor with a
legend substantially in the form set forth in Section 6, or alternatively may be
held in escrow by the Company on behalf of the Sponsor. If unvested Restricted
Shares are held in book-entry form, the Sponsor agrees that the Company may give
stop-transfer instructions to the depository (if any) to ensure compliance with
the provisions hereof. Upon the vesting of a Restricted Share, the Company shall
promptly deliver to the Sponsor a certificate evidencing such Restricted Share,
free of all legends, or shall promptly cause any restrictions noted in the book
entry to be removed.

 

4. Rights as Stockholder. Except as otherwise specifically provided in this
Agreement, the Sponsor shall have all the rights of a stockholder with respect
to the Restricted Shares, including, without limitation, the right to vote such
Restricted Shares and the right to receive dividends or distributions in respect
of the Restricted Shares.

 



2



 

5. Non-Transferability. The Restricted Shares may not, at any time prior to
becoming vested, be assigned, alienated, pledged, attached, sold, or otherwise
transferred or encumbered by the Sponsor. Notwithstanding the foregoing, the
Sponsor may transfer all or any portion of the Restricted Shares to any of its
Affiliates (as defined in the Plan) if such Affiliate agrees to be bound by the
terms and conditions set forth herein with respect to such transferred
Restricted Shares. Except as set forth in the immediately preceding sentence,
any purported assignment, alienation, pledge, attachment, sale, transfer, or
encumbrance of the Restricted Shares shall be void and unenforceable against the
Company.

 

6. Legend. Any certificates representing unvested Restricted Shares shall be
held by the Company, and any such certificate shall contain a legend
substantially in the following form:

 

The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
restricted stock agreement entered into between the registered owner and
CuriosityStream Inc. Copies of agreement are on file in the offices of
CuriosityStream Inc.

 

If shares of the Company are certificated, then, as soon as practicable
following the vesting of any such Restricted Shares, the Company shall cause a
certificate or certificates covering such Restricted Shares, without the
aforesaid legend, to be issued and delivered to the Sponsor. If any Restricted
Shares are held in book-entry form, the Company may take such steps as it deems
necessary or appropriate to record and manifest the restrictions applicable to
such Restricted Shares.

 

7. Adjustment for Change in Capitalization.

 

(a) Corporate Transaction. In the event of a merger, consolidation, acquisition
of property or shares, stock rights offering, liquidation, disposition for
consideration of the Company’s direct or indirect ownership of a subsidiary, or
similar event affecting the Company or any of its subsidiaries (each, a
“Corporate Transaction”), the board of directors of the Company (the “Board”) or
any committee designated by the Board (the “Committee”) may in its discretion
make such substitutions or adjustments as it deems appropriate and equitable to
(i) the number and kind of shares or other securities subject to outstanding
Restricted Shares, and (ii) the performance thresholds set forth in Section 2.

 

(b) Share Change. In the event of a stock dividend, stock split, reverse stock
split, reorganization, share combination, or recapitalization or similar event
affecting the capital structure of the Company, or separation or spinoff, in
each case, without consideration, or other extraordinary dividend of cash or
other property to the Company’s stockholders, the Committee or the Board shall
make such substitutions or adjustments as it deems appropriate and equitable to
(i) the number and kind of shares or other securities subject to outstanding
Restricted Shares, and (ii) the performance thresholds set forth in Section 2.

 



3



 

(c) Types of Adjustments. In the case of Corporate Transactions, such
adjustments may include, without limitation, (i) the cancellation of outstanding
Restricted Shares in exchange for payments of cash, property, or a combination
thereof having an aggregate value equal to the value of such Restricted Shares,
as determined by the Board in its good faith discretion; (ii) the substitution
of other property (including, without limitation, cash or other securities of
the Company and securities of entities other than the Company) for outstanding
Restricted Shares; and (iii) in connection with any sale of a division,
separation, or spinoff, arranging for the assumption of Restricted Shares, or
replacement of Restricted Shares with new awards based on other property or
other securities (including, without limitation, other securities of the Company
and securities of entities other than the Company), by the affected subsidiary,
affiliate, or division or by the entity that controls such subsidiary,
affiliate, or division following such transaction (as well as any corresponding
adjustments to Restricted Shares that remain based upon the Company’s
securities).

 

8. Miscellaneous.

 

(a) No Waiver; Amendment. No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages. No waiver by any party of any breach of this Agreement shall be held
to constitute a waiver of any other breach or a waiver of the continuation of
the same breach. This Agreement may be amended or modified only by a written
instrument executed by the Sponsor and the Company.

 

(b) Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by (i) registered or
certified first-class mail, return receipt requested, (ii) electronic mail,
(iii) courier service, or (iv) personal delivery:

 

if to the Company:

 

CuriosityStream Inc.
8484 Georgia Ave., Suite 700

Silver Spring, MD 20910


Attention: Clint Stinchcomb
E-mail:        clint@curiositystream.com

 

if to the Sponsor:

 

Software Acquisition Holdings, LLC
1980 Festival Plaza Drive
Suite 300
Las Vegas, NV 89135
Attention: Jonathan Huberman

 

E-mail: jon@softwareaqn.com

 



4



 

All such notices, demands, and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five business days after
being deposited in the mail, postage prepaid, if mailed; and when delivered, if
by electronic mail.

 

(c) Taxes. The Sponsor acknowledges and agrees that the Sponsor is and shall be
solely responsible for the payment of all federal, state, local, and foreign
taxes that are required by applicable laws or regulations to be paid with
respect to the Restricted Shares.

 

(d) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

 

(e) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company and the Sponsor, and their respective successors and
assigns.

 

(f) Entire Agreement. This Agreement contains the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and supersedes all prior communications, representations, and
negotiations with respect thereto.

 

(g) Governing Law. This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of Delaware without regard to
principles of conflicts of law thereof, or principles of conflicts of laws of
any other jurisdiction that could cause the application of the laws of any
jurisdiction other than the State of Delaware.

 

(h) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

 

(i) Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same instrument.

 

[Signature Page Follows]

 

5



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

 



  Software Acquisition Group Inc.         By: /s/ Jonathan Huberman   Name: 
Jonathan Huberman   Title: Chairman, CEO & CFO

 

  Software Acquisition Holdings, LLC         By: /s/ Jonathan Huberman   Name: 
Jonathan Huberman   Title: Chairman, CEO & CFO

 



[Signature Page to Restricted Stock Agreement]

 

 

 

6

 

